Citation Nr: 0512613	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for asthmatic bronchitis, 
including secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1979 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In his November 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
often called a travel Board hearing.  Subsequently, though, 
he changed his mind and requested a hearing instead before a 
local RO Hearing Officer, which was held in February 2004.


FINDING OF FACT

A chronic lung disorder was not shown until many years after 
the veteran's service in the military had ended and there is 
no competent medical evidence of record indicating he 
currently has chronic residual disability as a result of his 
documented exposure to asbestos in service.


CONCLUSION OF LAW

The veteran does not currently have asbestosis, or other 
chronic pathology, including his current asthmatic 
bronchitis, as a residual of a disease or injury incurred in 
or aggravated during service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  
The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini II, at 115.   



In this case the appeal stems from a May 2003 rating action 
that was after the enactment of the VCAA.  The veteran was 
provided notification and assistance by the RO in a January 
2003 letter, prior to the rating action in May 2003 that he 
is appealing.  He received additional notification and 
assistance in another RO letter, sent in August 2003.  As 
well, he was notified of the provisions of the VCAA in the 
October 2003 Statement of the Case (SOC).  Even assuming he 
did not receive the requisite VCAA notice, per se, prior to 
initially adjudicating his claim, this was merely harmless 
error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's adjudication, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to the VA 
notice.  Indeed, he had time to identify and/or submit 
additional supporting evidence after issuance of the SOC, and 
even more recently following the Supplemental SOC (SSOC) in 
April 2004.  And this all occurred before actual 
certification of his appeal to the Board.  Moreover, once the 
appeal arrived at the Board, there was still additional time 
(90 more days) to identify and/or submit additional 
supporting evidence and even beyond that with justification 
for delay.  38 C.F.R. § 20.1304.  So, notwithstanding the 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal at this juncture is not 
prejudicial error.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.



According to VAOGCPREC 7-2004 the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and statements of the case may satisfy 
this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the written notice provided by the RO to the 
veteran does not contain the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  The RO letters requested that he 
provide or identify any evidence supporting the claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in 
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice the appellant, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) have been obtained, as have his 
service personnel records.  Also, post-service private 
clinical records and VA treatment records have been obtained.  
He testified in support of his claim at a February 2004 RO 
hearing, a transcript of which is on file.  Also, in January 
2004 he was provided a complete copy of his claims file.  

The veteran has been provided with two official VA 
examinations to determine whether there is a link between his 
claimed pulmonary disability and his military service, 
including his claimed exposure to asbestos.  See 38 U.S.C. 
§ 5103A(d)(1)(a) and (d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The more recent statements and correspondence from the 
appellant and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a); see, too, Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  



"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate the 
veteran's claim for service connection for a lung disorder, 
as a residual of exposure to asbestos, under these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  



As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  In addition, the M21-1 notes that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy personnel were exposed to asbestos.  
See M21-1, Part VI, par. 7.21(b)(2).



Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of 
in-service exposure to asbestos for claimants that worked in 
one of the occupations that the M21-1 listed as having higher 
incidents of asbestos exposure.  See Dyment v. West, 
13 Vet. App. 141, 145 (1999); Also see Ennis v. Brown, 
4 Vet. App. 438, vacated at 4 Vet. App. 523, new decision 
issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to his 
disability was caused by events in service or an injury or 
disease incurred therein.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

As to the General Counsel, in VAOPGCPREC 04-2000 (April 13, 
2000), it was held, in relevant part, as follows:  M21-1, 
Part VI, par. 7.21(a), (b), & (c) are not substantive in 
nature, but nonetheless need to be discussed by the Board in 
all decisions; the first three sentences of M21-1, Part VI, 
par. 7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

The veteran's DD Form 214 indicates he received the Sea 
Service Deployment Ribbon.  His military occupational 
specialty (MOS) was an electrical and mechanical equipment 
repairman and he had general fireman skills training.  
His service personnel records show he had extensive service 
aboard naval vessels.  

The veteran's SMRs show that, in December 1979, he complained 
of having had a chronic cough for the last two months and now 
had a cough and chest pain.  The chest pain was in both sides 
of the upper chest and was constant and sharp in nature.  On 
examination his lungs were clear to auscultation, with breath 
sounds over all lobes, bilaterally.  The assessment was a 
chronic viral upper respiratory infection (URI).  He was 
given Actifed.  In February 1980 he sustained burns on his 
hands when they came into contact with hot pipes in the 
foreward engine room.  

The veteran has submitted copies of photographs of shipmates 
taken onboard military ships during service, purportedly 
depicting pipes insulated with asbestos.  

At the February 2004 RO hearing the veteran testified that he 
had served as a fireman on the USS Midway and worked with a 
lot of valves and pipes wrapped in asbestos, which had to be 
removed and then rewrapped on a daily basis.  See page 2 of 
the transcript.  Also, asbestos would fall into his bed, 
especially when there were vibrations on the ship.  He never 
had nor sought treatment for asthmatic attacks during 
service.  He started getting asthmatic attacks in 1991 or 
1992 and started getting treatment for this in 1997 or 1998 
at a private medical facility.  Page 3.  In the last 7 or 8 
years he had had bronchitis and bronchial pneumonia.  He said 
a VA physician had stated that the bronchitis and pulmonary 
disorder might have been caused by exposure to asbestos in 
service.  His current diagnosis was asthmatic bronchitis.  
Page 4.  The hearing officer pointed out that exposure to 
asbestos in service was not being denied by VA.  Page 5.  So 
the determinative issue was not so much whether the veteran 
had exposure, rather, whether he has an asbestos-related 
disease (such as asbestosis) as a result of that exposure.

To support his claim, the veteran has submitted private 
clinical records from 1983 to 2003.  They show treatment for 
pharyngitis in 1991 and 1994.  In December 1994 he complained 
of intermittent chest discomfort, which seemed to be worse 
after he worked and seemed to be somewhat positional.  Chest 
X-rays revealed no cardiopulmonary abnormality.  The 
assessment was chest discomfort, probably secondary to 
costochondritis.  In February 1995 he was treated for an URI 
and pharyngitis, which might have been due to a viral 
infection.  In August 1995 there was an assessment of 
costochondritis with muscular strain of the chest wall.  In 
September 2000 and June 2002 the assessments were bronchitis 
and pleurisy.  

VA clinical records from 2000 to 2004 show that, in July 
2002, the veteran had an obstructive lung defect.  In 
December 2002 sleep apnea was suspected.  He was seen for 
asthmatic bronchitis in February 2003.  Obstructive sleep 
apnea was diagnosed in August 2003.  

On VA pulmonary examination in October 2003 the veteran's 
claims file and VA medical records were reviewed.  He 
reported having been exposed during service to asbestos-
covered valves and reported having worked in an engine room 
for 4 years, when he saw asbestos particles in the air.  He 
related having the onset of episodes of asthmatic bronchitis 
in about 1997 or 1998.  He now had 3 or 4 such episodes a 
year that required treatment with antibiotics.  He had a 
daily productive cough but denied hemoptysis and anorexia.  
He became short of breath if he walked more than one mile or 
went up one flight of stairs.  He did not have asthma 
attacks, but he used inhalers.  He had experienced corn dust 
exposure while working in a popcorn factory for about 7 years 
after service.  He also had 10 years of post-service work in 
construction and had worked for the last two years for a 
correctional facility doing laundry.  It was noted that he 
had a fair amount of post-service dust exposure.  

The examiner noted that a past chest X-ray in July 2002 had 
revealed a calcified granuloma but no evidence of asbestosis 
or fibrosis.  Pulmonary function testing had been conducted 
and the formal interpretation was pending.  The diagnoses 
were dust exposure and asthmatic bronchitis episodes.  The 
examiner noted that it appeared the veteran had long-term 
asbestos exposure during service, but that current chest X-
rays did not show any evidence of asbestosis or fibrotic 
changes in his lungs.  A current chest X-ray revealed a 
cluster of calcified granulomas in the upper lobe of his 
right lung and current pulmonary function testing showed 
mildly reduced diffusion capacities, but was otherwise 
normal.  



On VA pulmonary examination in April 2004 the examiner 
related the results of the 2003 VA pulmonary examination.  So 
it is clear that the claims file was reviewed.  Past chest X-
rays had found granulomatous disease in the upper lobe of the 
right lung but no evidence of asbestosis.  It was stated 
that, with respect to the pathophysiology of asbestosis, the 
disease typically caused interstitial pulmonary fibrosis, 
pleural plaque disease, and pleural effusions.  It was 
unlikely that it had ever been connected or related to 
reactive airway disease.  It was noted that the veteran had 
previously reported being employed in a popcorn factory from 
1993 to 2000, and he first started having bronchial 
infections in 1994 and in subsequent years during his 
employment at the popcorn factory.  Various flavoring oils 
and powders had been added to the product.  In the context of 
this history and the temporal relationship with respect to 
his symptoms, it was likely that his asthmatic bronchitis was 
related to his post-service occupational exposures.  

Pulmonary function testing revealed no evidence of airflow 
obstruction or any evidence of interstitial lung disease.  
The diagnoses indicated he had probable asthmatic bronchitis, 
which was likely related to occupational exposure to various 
flavoring oils and powders; and a history of prior asbestos 
exposure, but given the radiographic evidence and pulmonary 
function test results there appeared to be no evidence of 
asbestosis.  It was again noted that it was unlikely, based 
on the pathophysiology of asbestosis, that it had ever been 
linked to reactive airway disease.  

The post-service employment in a popcorn factory, as well as 
the veteran's other post-service jobs are not listed by the 
M21-1 as having a higher incident of asbestos exposure.  See 
M21-1, Part VI, par. 7.21(b)(1).  

The evidence shows there is a diagnosis of asthmatic 
bronchitis, as well as sleep apnea.  However, the M21-1 does 
not list asthmatic bronchitis as one of the asbestos-related 
diseases.  See M21-1, Part VI, par. 7.21(a)(1) & (2).



Moreover, while the M21-1 provides that a clinical diagnosis 
of asbestosis requires, not only a history of exposure but 
radiographic evidence of parenchymal lung disease, no 
radiographic evidence of parenchymal lung disease appears in 
the claim's file.  

Conclusion

With the above facts in mind, the Board concedes that the 
veteran's extensive work onboard naval ships in the military 
resulted in exposure to asbestos insulation, consistent with 
the M21-1.  Further it is conceded that as little as one or 
two months working onboard a naval ship could have exposed 
him to enough asbestos to cause a problem 30 years later.  
However, the only diagnosed pulmonary disabilities are 
asthmatic bronchitis and obstructive sleep apnea, which are 
not the types of disease that can be caused by asbestos 
exposure.

The Board concludes that the record on appeal does not 
contain radiographic evidence of parenchymal lung disease or 
a diagnosis of asbestosis.  See M21-1, Part VI, par. 7.21(c).  

Moreover, the only medical opinions on file relate the 
veteran's current asthmatic bronchitis to his civilian 
occupational exposure to particulate matter.  And since this 
exposure occurred after his service in the military 
concluded, it cannot serve as a predicate for granting 
service connection.  This being the case, the claim must be 
denied because the preponderance of the evidence is 
unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for asthmatic bronchitis, secondary to 
asbestos exposure, is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


